Citation Nr: 0814585	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  06-05 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease (DJD) of the low back.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for L5 radiculopathy, right side.  

3.  Entitlement to an evaluation in excess of 10 percent for 
right ankle status post sprain.

4.  Entitlement to an evaluation in excess of 10 percent for 
bilateral pes planus.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
arthritis of the right knee.

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
arthritis of the left knee.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard- Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1977 to June 
1994, with 2 years, 8 months prior active service.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The issues of entitlement to service connection for arthritis 
of the right and left knees being remanded are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's low back disability has not caused him 
incapacitating episodes, and is not manifested by ankylosis; 
flexion of the thoracolumbar spine is limited to 70 degrees 
at most and the combined range of motion of the thoracolumbar 
spine is 165 degrees at worst.  

2.  The veteran's L5 radiculopathy is manifested solely by 
loss of sensation in the right big toe that does not cause 
him other than wholly sensory impairment.  

3.  The veteran's right ankle disability is not manifested by 
arthritis, ankylosis or deformity, but rather moderate 
limitation of motion, i.e. a 10 degree loss of plantar 
flexion.  

4.  The veteran's bilateral pes planus is not manifested by 
marked deformity, accentuated pan on manipulation of the 
feet, swelling, callosities, marked pronation, extreme 
tenderness, marked inward displacement and severe spasm of 
the Achilles tendon; he does not use orthopedic shoes or 
appliances.  

5.  The veteran's claims of entitlement to service connection 
for arthritis of the right and left knees were last denied in 
a March 2002 rating decision on the grounds that the evidence 
did not show that the veteran incurred arthritis of the knees 
in service.

6.  Evidence received since the prior final March 2002 rating 
decision raises the possibility that the veteran incurred 
these disabilities in service because it suggests that the 
veteran incurred them in service.  This evidence is neither 
cumulative nor redundant, it relates to an unestablished fact 
necessary to substantiate the claims and it raises a 
reasonable possibility of sustaining the claims on appeal.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for DJD 
of the low back have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5235-5243 (2007).

2.  The criteria for a rating in excess of 10 percent for L5 
radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 
8520 (2007).

3.  The criteria for a disability rating in excess of 10 
percent for a right ankle disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5271 (2007).
4.  The criteria for an evaluation in excess of 10 percent 
for pes planus have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.326, 4.1, 4.7, 4.71a, Diagnostic Code 5276 (2007).

5. The RO's March 2002 denial of service connection for 
arthritis of the right and left knees is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

6.  New and material evidence has been received to reopen the 
claims of entitlement to service connection for arthritis of 
the right and left knees, and the claims are reopened.  38 
U.S.C.A. §§ 5107(a), 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

With respect to the claims of whether new and material 
evidence has been submitted to reopen claims of entitlement 
of service connection for arthritis of the right and left 
knees, considering the favorable outcome detailed below, VA's 
fulfillment of its duties under the Veterans Claims 
Assistance Act (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126, need not be addressed at this time.

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes based on "the nature of the symptoms of the condition 
for which disability compensation is being sought, their 
severity and duration, and their impact upon employment and 
daily life."  The notice must also provide examples of the 
types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Such notice was not provided in this case.  Although the 
appellant received inadequate preadjudicatory notice, and 
that error is presumed prejudicial, the record reflects that 
the purpose of the notice was not frustrated.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Vazquez-Flores, 
supra.

In a January 2005 letter, the RO stated that to establish 
entitlement to an increased evaluation for his service-
connected disabilities, the evidence must show that his 
condition "had gotten worse."  The letter also explained 
that the VA was responsible for (1) requesting records from 
Federal agencies, (2) assisting in obtaining private records 
or evidence necessary to support his claim, and (3) providing 
a medical examination if necessary.  The May 2005 rating 
decision explained the criteria for the next higher 
disability rating available for the service-connected 
disabilities under the applicable diagnostic codes.  The 
January 2006 statement of the case provided the appellant 
with the applicable regulations relating to disability 
ratings for his service-connected disabilities, as well as 
the requirements for an extraschedular rating under 38 C.F.R. 
§ 3.321(b).  An April 2006 letter advised the veteran of the 
information and evidence necessary to substantiate a claim 
for an increased evaluation as well as effective dates.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Moreover, the 
record shows that the appellant was represented by an 
attorney throughout the adjudication of the claims.  Overton 
v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the 
record as a whole, the Board finds that a reasonable person 
would have understood from the information that VA provided 
to the appellant what was necessary to substantiate his 
claims, and as such, that he had a meaningful opportunity to 
participate in the adjudication of his claims such that the 
essential fairness of the adjudication was not affected.  See 
Sanders, 487 F.3d at 489 

VA has obtained the veteran's service medical records, VA 
medical records and afforded him physical examinations.  He 
has not requested VA's assistance in obtaining any evidence.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file; and the veteran has not contended otherwise.  

In a December 2007 letter, submitted in lieu of VA Form 646, 
the veteran's attorney requested further examination if there 
remained a question as to entitlement to higher evaluations 
to determine the present level of the veteran's disabilities, 
noting that the veteran had last been afforded a VA 
examination in February 2005.  When it is asserted that the 
severity of a service-connected disability has increased 
since the most recent rating examination, an additional 
examination is appropriate.  See Caffrey v. Brown, 6 Vet. 
App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  
Nonetheless, the Board is not required to remand an appealed 
disability benefit claim solely because of the passage of 
time since an otherwise adequate examination report was 
prepared.  VAOPGCPREC 11-95 (April 7, 1995).  The veteran's 
attorney does not allege that the veteran's service-connected 
disabilities have increased in severity since the February 
2005 VA examination or that this examination was inadequate.  
Thus, the Board does not find that a remand for further 
examination is proper. 

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Increased Evaluation Claims

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2007).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.
The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the 
above, VA is required to provide separate evaluations for 
separate manifestations of the same disability which are not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  An appeal from the initial assignment of a 
disability rating, as in this case, requires consideration of 
the entire time period involved, and contemplates "staged 
ratings" where warranted.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 
(2007) (holding that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings).

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.  

DJD of the Low Back and L-5 Radiculopathy

Intervertebral disc syndrome (preoperatively or 
postoperatively) will be evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
§ 4.25.  According to the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes: 

A 10% rating requires evidence of incapacitating episodes 
having a total duration of at least 1 week but less than 
2 weeks during the past 12 months.  

A 20% rating requires evidence of incapacitating episodes 
having a total duration of at least 2 weeks but less than 
4 weeks during the past 12 months.  

A 40% rating requires evidence of incapacitating episodes 
having a total duration of at least 4 weeks but less than 
6 weeks during the past 12 months.  

A 60% rating requires evidence of incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.  

Note 1:  For purposes of evaluations under Diagnostic 
Code 5243, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  

Note 2:  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, each segment will be 
evaluated on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  

38 C.F.R. § 4.71a, Diagnostic Code 5243 (2007).  

Under Diagnostic Code 5242 degenerative arthritis of the 
spine (see also, Diagnostic Code 5003), is evaluated under 
the following general rating formula for diseases and 
injuries of the spine:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:  

A 10% evaluation will be assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of t he cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent of more of height.  

A 20% rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 30% evaluation is assigned for forward flexion of the 
cervical spine to 15 degrees or less; or, favorable ankylosis 
of the entire cervical spine.  

A 40% rating requires evidence of unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  

A 50% evaluation will be assigned with evidence of 
unfavorable ankylosis of the entire thoracolumbar spine.  

A 100% rating requires evidence of unfavorable ankylosis of 
the entire spine.  

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2):  (See also Plate V)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 degrees, left and right 
lateral flexion is zero to 45 degrees, and left and right 
lateral rotation is zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion is zero to 30 degrees, and left and right lateral 
rotation is zero to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note (4):  Round each range of motion measurement to the 
nearest five degrees.  

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2007).  

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate Diagnostic 
Codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  For the purpose of rating 
disability from arthritis, the cervical vertebrae, dorsal 
vertebrae, and lumbar vertebrae are considered groups of 
minor joints, ratable on parity with major joints.  38 C.F.R. 
§ 4.45(f).  The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions.  Id.  

At an October 2001 VA examination, the veteran described low 
back pain for duration of over 20 years, as well as weakness, 
lack of endurance and stiffness.  He stated that he was 
unable to do much bending, turning and lifting, which would 
cause increased pain lasting for days.  He described these 
symptoms as off and on, excruciating and occurring one or two 
times per month.  Physical examination showed flexion from 
zero to 70 degrees; extension to 20 degrees; right and left 
lateral flexion to 25 degrees; right and left rotation to 20 
degrees, with pain on extremes of all motion.  Range of 
motion was not additionally limited by fatigue, weakness, 
lack of endurance or incoordination.  Degenerative joint 
disease of the low back was diagnosed.  

At a February 2005  VA examination, the veteran described a 
constant low backache, with pain sometimes going through his 
upper back and groin, with a burning, sharp and aching 
sensation, rated as 6/10 in severity.  He denied 
incapacitation, but noted functional impairment when working, 
which caused him to lose 8 to 16 hours of work per month.  

Examination of the thoracolumbar spine revealed no findings 
of radiation of pain on movement, muscle spasm, tenderness or 
abnormal straight leg raising test.  There was no ankylosis.  
Flexion was to 90 degrees.  Extension was to 20 degrees.  
Right and left lateral flexion was to 30 degrees.  Right 
rotation was to 15 degrees.  Left rotation was to 10 degrees.  
With repetitive use, there was no additional limitation based 
on pain, fatigue, weakness, lack of endurance or 
incoordination.  Intervertebral disc syndrome of the 
lumbosacral spine with chronic permanent right L5 
radiculopathy was diagnosed, but no bowel, bladder or 
erectile dysfunction was found.  Neurological examination of 
the lower extremities revealed normal motor function with 1+ 
muscle stretch reflexes at the knees and ankles.  There was 
reduced sensation in the big right toe.  

L-5 Radiculopathy

The RO assigned an initial 10 percent rating for L-5 
radiculopathy, under Diagnostic Code 5242-8520.  This 
hyphenated code indicates that degenerative arthritis of the 
back is the service-connected disorder and radiculopathy, 
under Diagnostic Code 8520, is a residual condition.  See 38 
C.F.R. §§ 4.20, 4.124a.  

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve.  Mild incomplete paralysis of 
the sciatic nerve warrants a 10 percent rating.  A 20 percent 
rating requires moderate incomplete paralysis of the sciatic 
nerve.  A 40 percent rating requires moderately severe 
incomplete paralysis of the sciatic nerve.  A 60 percent 
rating requires severe incomplete paralysis with marked 
muscular atrophy.  An 80 percent rating requires complete 
paralysis.  When there is complete paralysis, the foot 
dangles and drops, no active movement of the muscles below 
the knee is possible, and flexion of the knee is weakened or 
(very rarely) lost.  

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at 
"Diseases of the Peripheral Nerves" in 38 C.F.R. § 
4.124(a).

An evaluation in excess of 10 percent is not proper for the 
veteran's L5 radiculopathy.  This disability is solely 
manifested by loss of sensation in the veteran's right big 
toe.  It has not been shown to manifest in any other way.  
This is true throughout the period of time during which his 
claim has been pending.  For these reasons, the Board finds 
that it is best classified as mild incomplete paralysis, 
which mandates a 10 percent evaluation.  

DJD of the Low Back 

The degenerative arthritis of the low back has been rated as 
10 percent under Diagnostic Code 5010-5242.  The Board finds 
that an evaluation in excess of 10 percent is not warranted 
under the general rating formula.  An evaluation of 100 or 50 
percent is not established because there is no evidence of 
ankylosis.  With respect to a 40 percent evaluation, it is 
likewise not established because there is no ankylosis of the 
thoracolumbar spine and because forward flexion of the 
thoracolumbar spine is greater than 30 degrees; at most, 
flexion of the veteran's low back has been limited to 70 
degrees, with consideration of pain.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The criteria for a 30 percent evaluation 
are not for consideration because they apply only to the 
cervical spine, which is not at issue here.  Under the 
criteria providing for a 20 percent evaluation pertaining to 
the thoracolumbar spine, the evidence does not show flexion 
of the thoracolumbar spine equal to or less than 60 degrees, 
combined range of motion of this spinal segment not greater 
than 120 degrees or abnormal spinal contour.  The combined 
range of motion of the thoracolumbar spine at worst is 165 
degrees.  For these reasons, an evaluation in excess of 10 
percent is not warranted for any period of time during the 
course of the appeal. 

Right Ankle Status Post Sprain

Ankle arthritis, due to trauma, substantiated by X-ray 
findings, will be rated as degenerative arthritis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010.  Degenerative arthritis, 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of a specific joint is 
noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is applicable for each major joint under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§§ 4.59, 4.71a, Diagnostic Code 5003 (2007).

Ankylosis (bony fixation) of either ankle, depending upon the 
favorability of the angle of fixation, warrants evaluation 
from 20 to 40 percent. 38 C.F.R. § 4.71a, Diagnostic Code 
5270.  Limitation of motion of the ankle which is moderate 
warrants a 10 percent evaluation and marked warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  
Ankylosis of the subastralgar or tarsal joint in good weight-
bearing position warrants a 10 percent evaluation, while such 
ankylosis in a poor weight-bearing position warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5272.  
Malunion of the os calcis or astragalus with moderate 
deformity warrants a 10 percent evaluation, and marked 
deformity warrants a 20 percent evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5273 (2007).

Normal range of ankle motion is from 20 degrees of upward 
dorsiflexion to 45 degrees of downward plantar flexion.  38 
C.F.R. § 4.71, Plate II.

At an October 2001 VA examination, dorsiflexion was to 20 
degrees without pain and plantar flexion was to 45 degrees 
without pain.  Range of motion of the ankle was additionally 
limited by pain, but not fatigue, weakness, lack of endurance 
or incoordination.  Right ankle status post strain with 
residuals of pain and weakness was diagnosed.  X-rays of the 
right ankle were normal. 

The veteran filed a claim for increase in October 2004.  At a 
February 2005 VA examination, the veteran reported constant 
ankle pain; no incapacitation, treatment or prosthetic 
implants.  The right ankle appeared normal and was without 
deformity or ankylosis.  Dorsiflexion was to 10 degrees and 
plantar flexion was to 45 degrees.  X-rays showed normal 
mineralization.  No fractures or osseous abnormalities were 
demonstrated.  The joint spaces were well maintained without 
ligamentous laxity.  No soft tissue swelling was seen.  

Initially, the Board notes that evaluation under Diagnostic 
Codes 5003, 5010, 5270, 5272 and 5273 is not warranted.  
There is no X-ray evidence of arthritis.  Moreover, there is 
no evidence of ankylosis or deformity.  The assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  See Butts v. Brown, 5 Vet. 
App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Because the veteran's right 
ankle disability is solely manifested by limitation of 
motion, evaluation under Diagnostic Code 5271 is proper.  

In order to establish the maximum 20 percent evaluation under 
Diagnostic Code 5271, marked limitation of motion must be 
shown.  The Board observes that the words "moderate" and 
"marked" as used in the various diagnostic codes are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence, to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.  In this case, the 
evidence shows that the veteran has lost 10 degrees of 
dorsiflexion, with consideration of pain on motion.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  He has not lost any degree 
of plantar flexion.  Under these circumstances, the Board 
does not find that a loss of 10 degrees of dorsiflexion, or 
in other words a loss of 10 degrees from 65 degrees of the 
total range of motion, warrants a finding of marked 
limitation of motion.  Accordingly, an evaluation in excess 
of 10 percent is not proper for the veteran's right ankle 
disability for any period of time during the course of the 
appeal.

Bilateral Pes Planus

Under Diagnostic Code 5276, pes planus warrants a 10 percent 
evaluation when moderate, weight-bearing line over or medial 
to great toe, inward bowing of the Achilles tendon, pain on 
manipulation and use of the feet, bilateral or unilateral.  A 
30 percent evaluation may be assigned for severe bilateral 
pes planus manifested by objective evidence of marked 
deformity (pronation, abduction, etc.), accentuated pain on 
manipulation and use of the feet, indications of swelling on 
use of the feet, and characteristic callosities.  A maximum 
50 percent evaluation may be assigned for pronounced 
bilateral pes planus manifested by marked pronation, extreme 
tenderness of the plantar surfaces of the feet, marked inward 
displacement and severe spasm of the Achilles tendon on 
manipulation, not improved by orthopedic shoes or appliances.  
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2007).

At his October 2001 VA examination, he veteran reported that 
at rest, his bilateral pes planus was asymptomatic.  While 
standing or walking, however, he reported pain, weakness, 
stiffness, heat, fatigue and lack of endurance.  He denied 
receiving treatment for this condition.  Examination showed 
diminished arches bilaterally.  X-rays revealed bilateral 
mild pes planus.  The examiner diagnosed bilateral pes planus 
and found slight limitation of function was caused by this 
disability.
At his February 2005 VA examination, the veteran reported 
pain and stiffness at rest and pain, weakness, stiffness and 
fatigue with standing and walking.  He denied surgery for 
bilateral pes planus.  Functional impairment was noted as 
limited use of the feet.  Examination of the feet and toes 
resulted in no findings of painful motion, edema, disturbed 
circulation, weakness, atrophy or tenderness.  Pes planus of 
both feet was noted, with no valgus or forefoot malalignment 
or any findings of inward rotation, medial tilting, marked 
pronation, forefoot dorsiflexion, plantar tenderness or 
Achilles malalingnment.  There was no pes cavus, hammertoes, 
Morton metatarsalgia, hallux valgus, hallux rigidus, obvious 
limitation of function for standing or walking or obvious use 
of corrective shoe wear.  The examiner continued the 
diagnosis of bilateral pes planus.

An evaluation in excess of 10 percent for the veteran's 
bilateral pes planus is not warranted.  The veteran's 
bilateral pes planus is manifested solely by subjective 
complaints of pain, stiffness, weakness, heat, fatigue and 
lack of endurance.  Clinical evidence reveals that this 
disability has caused the veteran slight impairment, however, 
and examination did not verify the veteran's subjective 
complaints.  Examination did not reveal marked deformity of 
the feet, accentuated pain, swelling or callosities, which 
are findings required to substantiate a 30 percent 
evaluation.  With respect to the maximum 50 percent 
evaluation, the evidence does not show marked pronation, 
extreme tenderness, inward displacement and severe spasm of 
the Achilles tendon on manipulation and the veteran does not 
use any orthopedic shoes or appliances; thus ruling out 
entitlement to an evaluation of 50 percent.  For these 
reasons, an evaluation in excess of 10 percent is not 
warranted for the veteran's bilateral pes planus for any 
period during the course of the appeal.  

New and Material Claims

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification thereof; 
otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of sustaining the claim.  38 C.F.R. 
§ 3.156.

For new and material evidence purposes only, new evidence is 
presumed to be credible.  The only exception would be where 
evidence presented is either (1) beyond the competence of the 
individual making the assertion or (2) inherently incredible.  
If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  Justus v. Principi, 3 Vet. 
App. 510 (1992); 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The claims of service connection for right and left knee 
arthritis were last denied in a March 2002 rating decision 
that was not appealed.  At that time, service connection was 
denied on the grounds that the evidence did not show 
incurrence of these disabilities in service.  The evidence at 
that time included the veteran's service medical records, VA 
records and an October 2001 VA examination report. 

Evidence submitted since that time includes numerous medical 
records that show diagnosis of knee arthralgias and 
chondromalacia patella.  In August 2005, the veteran 
submitted several personal statements from persons acquainted 
with him during his years in service.  In these statements, 
the authors thereof relate a recollection of a history of 
numerous in-service knee complaints by the veteran.  This 
evidence, particularly the personal statements, is new 
because it has not previously been considered.  It is also 
material because it relates to the previously unestablished 
fact; i.e., that the veteran incurred a bilateral knee 
disability in service.  As the evidence is new and material, 
the claims are reopened.


ORDER

Entitlement to an evaluation in excess of 10 percent for DJD 
of the low back is denied.  

Entitlement to an initial evaluation in excess of 10 percent 
for L5 radiculopathy, right side is denied.  

Entitlement to an evaluation in excess of 10 percent for 
right ankle status post sprain is denied.  

Entitlement to an evaluation in excess of 10 percent for 
bilateral pes planus is denied.

As new and material evidence has been received, the claims of 
entitlement to service connection for arthritis of the right 
knee and arthritis of the left knee are reopened.  To that 
extent only, the appeal is allowed.


REMAND

The veteran is claiming that his currently diagnosed 
disabilities of the right and left knees were incurred in 
service.  At his separation examination in January 1994 the 
veteran complained of pain in his knees over the past 10 
years, although examination did not result in any abnormal 
findings with respect to his knees.  A February 1994 service 
medical record also notes a complaint of knee pain, but does 
not contain any diagnosis with respect to the knees.  At his 
October 2001 VA examination, the veteran reported having been 
diagnosed as having a bilateral knee condition in the 1980s, 
with contemporaneous onset of pain.  The Board has found no 
evidence of such diagnosis, but notes that in October 2001 he 
was diagnosed as having degenerative joint disease of the 
knees.  Subsequent VA records show diagnosis of knee 
arthralgia and chondromalacia patella.  Moreover, the veteran 
has submitted lay statements relating firsthand knowledge 
that the veteran suffered knee pain in service.  The Board 
finds that an examination and etiology opinion is necessary 
to decide these claims because there is inadequate medical 
evidence to decide the claims, especially due to the passage 
of time between the veteran's in-service complaints and 
diagnosis of his knee disorders.  38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination to address the etiology of his 
bilateral knee disorders.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination. 

Based upon the examination and  review of 
the claims folder, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (a 50 percent 
probability or greater) that any bilateral 
knee disorders are attributable to 
service, particularly the veteran's in-
service complaints of knee pain.  All 
opinions expressed by the examiner should 
be accompanied by a complete rationale.  
If the examiner is unable to offer an 
opinion, an explanation should be 
provided.  

2.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record and 
adjudicate the claims on appeal.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


